Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .


Change in Art Unit Designation for Your Application
1.	The Art Unit designation of your application in the USPTO has changed from 2699 to 2697.  The examiner assigned to this application remains the same. To aid in correlating any papers for this application, all further correspondence regarding this application should be directed to Art Unit 2697. 

DETAILED ACTION
2.         This is the initial Office Action based on the application filed on February 10, 2020.  The Examiner acknowledges the following:
3.	The drawings filed on 02/10/2020 are accepted by the Examiner.
4.	 Current claims 1 – 20 are pending and they are being considered for examination.


Information Disclosure Statement
5.	The two IDS document filed on 02/10/2020 is acknowledged.

Priority
6.	 Priority data is based on a Korean patent application KR-10-2019-0073066 that claims priority date 06/19/2019. Certified copies were filed to the office on 03/18/2020.

Claim Rejections - 35 USC § 103
7.	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103, which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

 	Claims 1 – 3, 5, 6 and 8 – 13 are rejected under 35 U.S.C. 103 as being unpatentable over “Tae Sub Jung et al., US 2019/0052823 A1, hereinafter Jung” in view of all his embodiments”. 

Regarding Claim 1:
	Jung discloses an image sensor for compensating for signal difference between pixels. As for claim 1, Jung teaches,
An image sensor (Fig 1 and Fig 2, image sensor CMOS array. See [0016; 0017; 0018; 0020; 022; 0026]) comprising: a pixel array comprising a plurality of pixels (Fig 1, Fig 2 show a pixel array including a color filter layer 140, including a plurality of color filters R, G, B 121, 122, 123, 130 and microlenses 200; and a micro lens array (Fig 2, microlens array 200 comprising a first micro lens of a first size (Fig 2, microlens 202 has a first size. See [0031]) provided in a first area of the pixel array  (Fig 2, shows microlens 202 close to a center area, which is shown in Fig 3 and it is positioned over the two phase difference pixels 111 and 112 or AF1 and AF2 , wherein the different shapes of the microlenses is shown in Fig 3. See [0023; 0024; 0027; 0031; 0033; 0044]) and a second micro lens of a second size provided in a second area of the pixel array (Fig 2, microlenses 201 has a different shape and size and they are positioned over the peripheral pixels and pixels that cover the area adjacent to the phase difference pixels AF1 and AF2 and also the different shapes of such microlenses is shown in Fig 3 and it covers pixels 121, 122 and pixels 130. See [0025; 0029; 0031; 0032; 0039; 0040; 0044]), the second size being different from the first size (As for the different shape and size, see [0031; 0032; 0044; 0047]).  
Therefore, it would have been obvious to the one with ordinary skills combine the various embodiments of Jung, at the time of invention as to obtain predictable results, by utilizing a pixel array including phase difference pixels and regular peripheral pixels and including larger microlenses over a pair of phase difference pixels and smaller microlenses covering the regular or peripheral pixels that improves the focusing function of the image sensor (See Jung [0048; 0061; 0086]).


	The rejection of claim 1 is incorporated herein. As for claim 2 limitations, Jung teaches “wherein the plurality of pixels of the pixel array are divided into a first pixel group (Fig 2, Fig 3, first pixel group with pixels 111 (or AF1) and 112 (or AF2) configured to receive a first light transmitted through the first micro lens (As for that matter, any light incident on the microlenses can be labeled as a first light and when passing through the microlens can be a first light. As in Fig 2, light transmitted via first microlens 201 is understood as being transmitted to pixel 111 and 112) and a second pixel group (Fig 2, pixel group 121, 122, 130 can be named as a second pixel group) configured to receive a second light transmitted through the second micro lens, (As discussed above, any light incident over the microlenses can be labeled as a first or second light; therefore, we named the light incident over the microlenses 201 or 203 as the second light) and wherein a number of pixels in the first pixel group is greater than a number of pixels in the second pixel group (As indicated in Fig 2 and in Fig 3, the number of pixel under the first microlens 202 includes 2 pixels for detecting phase difference and the one under microlenses 201 or 203 include one pixel each; therefore, the number of pixels under the first microlens is larger than the number of pixels under the second microlens).” 

Regarding Claim 3:
	The rejection of claims 1 and 2 is incorporated herein. As for claim 3 limitations, Jung teaches “wherein the first size of the first micro lens (Fig 4, microlens 202 is larger than microlens 201. See [0047]) is larger than the second size of the second micro lens.”  


Regarding Claims 5 and 6:
	The rejection of claim 1 is incorporated herein. As for claim 5 limitations, the one skilled in the art would understand that since the microlenses 202 and 201 have different sizes and curvatures (See [0048]), each one would have a different focal distance.


 Regarding Claim 8:
	The rejection of claim 1 is incorporated herein. As for claim 8 limitations, Jung teaches, incidence angle of the light being transmitted from the imaging lens to the microlenses and a signal is generated and wherein the electrical signal or image signal is generated (See [0035]) from the pixels in the array (which includes first and second microlenses and one would naturally expect that the signal generated by the phase difference pixels to be different from the ones generated by the regular pixels. As for the first angle and second angle that could be one and the same for both that would generate different electrical signals by the pixels placed under different microlenses.


Regarding Claim 9:
	The rejection of claims 1 and 8 is incorporated herein. As for claim 9 limitations, Jung teaches that the phase difference pixels AF1 and AF2 are used to determine the 


Regarding Claim 10:
	The rejection of claim 1 is incorporated herein. As for claim 10 limitations, Jung teaches that the phase difference pixels includes a pair/two photoelectrical conversion elements; however, Jung does not preclude that the plurality of pixels comprises two photoelectric conversion elements. Since the claim language does not clearly, points out which plurality of pixels it is referring to, it can be either the plurality of phase difference pixel or the regular pixels, it is understood that Jung teaches claim 10 limitations.

 
Regarding Claim 11:
	The rejection of claims 1, 2 and 8 is incorporated herein. Even though the claim language is slightly different on claim 11 with a little bit of claims 2 and 8, it still claims the same image sensor. Jung teaches different shapes and curvatures for the microlenses 201, 202 and 203, Jung teaches,  
An image sensor comprising: a micro lens array comprising a first micro lens having a first diameter and a second micro lens having a second diameter that is different from the first diameter (Microlens 202 is elliptical and as for that matter (See [0045; 0046]), it has a different diameter like looking in the horizontal direction in Fig 2, when compared to microlenses 201 and 203 which are convex (See [0045]));

 and a sub-pixel array comprising a first sub-pixel group (Fig 2, Fig 3, first pixel group with sub-pixels 111 (or AF1) and 112 (or AF2) configured to convert a first light signal transmitted through the first micro lens (Fig 2, Fig 3, microlens 202) into a first electrical signal and a second sub- pixel group (Fig 2, Fig 4, sub-pixels 121, 1122, 130 can convert a second light into second electrical signal with the incident light being transmitted by the second microlens) configured to convert a second light signal transmitted through the second micro lens into a second electrical signal. 
Therefore, it would have been obvious to the one with ordinary skills combine the various embodiments of Jung, at the time of invention as to obtain predictable results, by utilizing a pixel array including phase difference pixels and regular peripheral pixels and including larger microlenses (elliptical microlenses) over a pair of phase difference pixels and smaller microlenses covering the regular or peripheral pixels that improves the focusing function of the image sensor (See Jung [0048; 0061; 0086]).

 Regarding Claim 12:
	The rejection of claims 1, 2 and 11 is incorporated herein. As for claim 12 limitations, Jung teaches “wherein a number of sub-pixels in the first sub- pixel group is greater than a number of sub-pixels in the second sub-pixel group (As indicated in Fig 2 and in Fig 3, the number of sub-pixels under the first microlens 202 includes 2 sub-pixels for detecting phase difference and the one under microlenses 201 or 203 include one sub-pixel each; therefore, the number of sub-pixels under the first microlens is larger than the number of sub-pixels under the second microlens)..” 

 Regarding Claim 13:
	The rejection of claims 11and 12 is incorporated herein. As for claim 13 limitations, Jung teaches, “wherein the first diameter of the first micro lens is larger than the second diameter of the second micro lens (Microlens 202 is elliptical and as for that matter (See [0045; 0046]), it has a different diameter like looking in the horizontal direction in Fig 2, when compared to microlenses 201 and 203 which are convex (See [0045])).”

  
Claims 16, 17 and 19 are rejected under 35 U.S.C. 103 as being unpatentable over “Hyeong-chan Seo, US 2015/0156400 A1, hereinafter Seo” in view of “Tae Sub Jung et al., US 2019/0052823 A1, hereinafter Jung”.

Regarding Claim 16:
	The rejection of claims 1 and 11 is incorporated herein. Seo teaches a camera or electronic apparatus and a method of controlling it, wherein it includes an auto-focus AF means. As for claim 16, Seo teaches,
An electronic device (Seo, Fig 1, camera device 100. See [0053; 0054; 0055; 0056; 0057; 0058; 0059; 0060; 0061]) comprising: a module lens (Seo, Fig 1,detachable lens module on the left of drawing, that includes a photographing lens 101 that includes a focus lens 102. See [0055]) configured to receive a first light incident (Receiving the light reflected by a subject and focused onto image sensor 108. See [0055]) at a first angle that is refracted from an external object and a second light incident at a second angle that is refracted from the object (Seo, Fig 2 shows the light reflected by an external subject passing through camera lens 10 and through two pupils 12 and 13, wherein the first light and second light corresponding to the two pupils are sent to the microlens array 14 that includes light receiving pixels 15 and 16 that perform the AF function. See [0063; 0063; 0064]); an image sensor (Seo, Fig 1, image sensor 108. See [0054; 0056]) configured to generate first image data corresponding to the object based on the first light transmitted through the module lens and to generate second image data corresponding to the object based on the second light transmitted through the module lens (Seo, image sensor 108 is capable of generating a first and a second image signal corresponding to each of the pupils, which are converted by the A/D converter 110 into digital image signals. See [0056;0057; 0058; 0059]); and an image signal processor (Seo, Fig 1 includes a digital signal processor 112 ,which is controlled by the camera control unit 106 (See [0058; 0059]) that is understood as capable of generating a control signal that adjust in this case the focal point in the images based on the particular pupil and it is capable of adjusting/moving the focus lens inside of camera lens module location as for detecting phase difference AF values as indicated in the method steps of Fig 12. See [0103]) configured to generate a control signal to adjust a location of the module lens based on the first image data and the second image data, 
Even though, Seo teaches most of the limitations of claim 16, Seo fails to teach or to fairly suggest “wherein the image sensor comprises micro lenses of different sizes configured to receive the first light and the second light.”, which in the same field of endeavor is taught by Jung. Jung teaches an image sensor array wherein the pixels as a first and a second angle of the light incident over the first and the second pixel” and that is taught by Jung. As for that matter, Jung teaches, incidence angle of the light being transmitted from the imaging lens to the microlenses and a signal is generated and wherein the electrical signal or image signal is generated (See [0035]) from the pixels in the array (which includes first and second microlenses and one would naturally expect that the signal generated by the phase difference pixels to be different from the ones generated by the regular pixels. As for the first angle and second angle that could one and the same for both that would generate different electrical signals by the pixels placed under different microlenses.
 Therefore, it would have been obvious to the one with ordinary skills combine the various embodiments of Seo with the teaching of Jung, at the time of invention as to obtain predictable results, by modifying Seo pixel array by utilizing larger microlenses over a pair of phase difference pixels and smaller microlenses covering the regular or peripheral pixels that improves the focusing function of the image sensor (See Jung [0048; 0061; 0086]).

Regarding Claim 17:
The rejection of claims 1, 8, 11 and 16 is incorporated herein. Claim 17 has a similar scope as claim 8 but as applied to claim 16 instead. Therefore, claim 17 is rejected under the same rationale as claim 8.
.

Regarding Claim 19:
The rejection of claims 1, 9, 11 and 16 is incorporated herein. Claim 19 has a similar scope as claim 9 but as applied to claim 16 instead. Therefore, claim 19 is rejected under the same rationale as claim 9.
 

Allowable Subject Matter
8.	Claims 4, 7, 14, 15, 18 and 20 are object as being dependent directly or indirectly to a base rejected claim. However, they would be allowed if amended into independent form including all the limitations form the claims, which they depend from.

Contact
9.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to MARLY S.B. CAMARGO whose telephone number is (571)270-3729.  The examiner can normally be reached on M-F 8:00-5:00 PM.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Lin Ye can be reached on 571-272-7372.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300. Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information 

/MARLY S CAMARGO/           Primary Examiner , Art Unit 2697